Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 24, 2021

                                       No. 04-21-00268-CR

                                       Sean Michael EARL,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR4829W
                         The Honorable Jennifer Pena, Judge Presiding

                                          ORDER

        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to file his own brief and provided appellant with
a form motion for pro se access to the appellate record. See Kelly v. State, 436 S.W.3d 313, 319–
20 (Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997,
no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

         If appellant desires to file a pro se brief in this appeal, he must do so within thirty days
from the date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se
brief, the State may file a responsive brief no later than thirty days after the date appellant’s pro
se brief is filed in this court. Alternatively, if appellant does not file a timely pro se brief, the
State may file a brief in response to counsel’s brief within sixty days from the date of this order.

     We ORDER the motion to withdraw, filed by appellant’s counsel in this appeal, to be
HELD IN ABEYANCE pending further order of the court.




                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court